Name: Commission Regulation (EC) No 2628/97 of 29 December 1997 laying down detailed rules for the implementation of Council Regulation (EC) No 820/97 as regards transitional provisions for the start-up period of the system for the identification and registration of bovine animals (Text with EEA relevance)
 Type: Regulation
 Subject Matter: means of agricultural production;  foodstuff;  marketing;  information technology and data processing;  animal product;  health
 Date Published: nan

 30 . 12. 97 I EN I Official Journal of the European Communities L 354/ 17 COMMISSION REGULATION (EC) No 2628/97 of 29 December 1997 laying down detailed rules for the implementation of Council Regulation (EC) No 820/97 as regards transitional provisions for the start-up period of the system for the identification and registration of bovine animals (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION: Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 820/97 of 21 April 1997 establishing a system for the identification and registration of bovine animals and regarding the labelling of beef and beef products ('), and in particular Article 1 0 (f) thereof, Article 1 1 . Member States may continue for a limited period to use existing eartags and passports in order to allow the existing stocks to be used up. 2. The competent authority of each Member State shall authorize, for a period ending not later than 31 December 1999 , the use of eartags already purchased by keepers or already in the possession of the veterinary services. 3 . The Member States concerned shall notify to the Commission the size of the stocks referred to in para ­ graph 1 and the period foreseen for their use . 4 . Within the limits of the existing stocks referred to in paragraph 1 , until 30 June 1998 , Germany and Portugal may make the necessary arrangements so that the second eartag is provided by the competent authority and can be hand-written provided that the hand-written mark is legible and indelible . Specific indication shall be given in the register of animals so identified, and keepers shall notify the competent authorities in writing if making use of this facility. If the first eartag is lost, the competent authority shall make the necessary arrange ­ ments for appropriate identification as provided for by Regulation (EC) No 820/97. 5 . Until 30 June 1998, Italy may apply its national rules providing for double eartagging of bovine animals. Whereas it is appropriate to authorize Member States to continue for a limited period to use existing eartags and passports in order to allow the existing stocks to be used up; whereas the competent authority of each Member State should approve, for a certain period ending not later than 31 December 1999 , the use of eartags already purchased by keepers or already in the possession of the veterinary services; whereas the Member States concerned should notify to the Commission the size of the existing stocks and the period foreseen for their use; Whereas in order to ensure a smooth transition to the new identification and registration system provided for by Regulation (EC) No 820/97, Germany and Portugal should be authorized for a limited period to make the necessary arrangements regarding the provision and use of the second eartags; whereas until 30 June 1998 Italy may apply its national rules providing for double eartagging of bovine animals; Whereas it is also appropriate to authorize Germany, Spain , Portugal and the United Kingdom to maintain until 30 June 1998 their current system of issuing animal passports; Article 2 Germany, Spain, Portugal and the United Kingdom may maintain until 30 June 1998 their current system of issuing animal passports, provided that the necessary measures are taken by their respective competent author ­ ities to ensure reliability during that transitional period .Whereas in view of the timetable for the application of Regulation (EC) No 820/97, this Regulation should enter into force as a matter of urgency; Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee for the European Agricultural Guidance and Guarantee Fund, (') OJ L 117, 7 . 5 . 1997, p. 1 . It shall apply from 1 January 1998 . L 354/ 18 EN Official Journal of the European Communities 30 . 12. 97 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 December 1997 . For the Commission Franz FISCHLER Member of the Commission